Citation Nr: 1309130	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-14 612	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for multilevel degenerative cervical spondylosis with multilevel foramen stenoses, claimed as neck injury, rated 10 percent disabling prior to September 16, 2010, 20 percent disabling beginning September 16, 2010, to prior to February 24, 2011, and 30 percent disabling beginning February 24, 2011.

2.  Entitlement to an increased initial rating for left arm radiculopathy, rated noncompensable prior to September 16, 2010, 20 percent disabling beginning September 16, 2010, to prior to September 8, 2011, and 40 percent disabling beginning September 8, 2011.

3.  Entitlement to an increased initial rating for right arm radiculopathy, rated noncompensable prior to September 16, 2010, 10 percent disabling beginning September 16, 2010, to prior to September 8, 2011, and 50 percent disabling beginning September 8, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in December 2011 when the above listed issues were remanded for additional development.

Subsequently, in a RO rating decision dated in September 2012, the RO increased the rating of the Veteran's right arm radiculopathy to 50 percent disabling, effective September 8, 2011, and increased the rating of the Veteran's left arm radiculopathy to 40 percent disabling, effective September 8, 2011.

In a RO rating decision dated in November 2012, the RO increased the rating of the Veteran's multilevel degenerative cervical spondylosis with multilevel foramen stenoses, claimed as neck injury, to 30 percent disabling, effective February 24, 2011.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


